DETAILED ACTION

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code (i.e., “https://www.playstation.com/en-us/explore/accessories/playstation-vr- aim-controller/”) in paragraph 0005. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
The use of the term “MicrosoftKinect” found in paragraph 0108, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1:
Claim 1 recites the limitation "the physical body" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 2-19:
	Claims 2-19 depend on claim 1 and inherit at least the same deficiency as discussed above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“elements that determine the orientation of the physical body in space, as well as the magnitude and direction of the force acting on the physical body from the tension cable system” in claim 1; and
“an element that determines the acceleration of the physical body” in claim 2.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 

Regarding claim 1:
	The prior art, [Holland; David Ames, US 20100302233 A1], discloses:
“An underwater diving simulation system includes at least three surface electronics units defining a diving area in proximity to a desired dive location. Each surface electronics unit includes a microprocessor-controlled transceiver that receives x-y-z position data from an underwater acoustical transponder located on a diver who is located in the diving area. The system provides user selectable, variable underwater virtual reality data to the diver via a communication link. A plurality of sensors in proximity to the diver's head transmits real-time rate of change, horizontal and vertical position of the diver's head to a signal decoder located on at least one of the surface electronics units via said communication link. A pair of projectors and optical elements are typically provided, one for each of the diver's eyes on a diving mask. The virtual reality images are generated by a graphics-processing unit in real-time response to the position and orientation of the diver and the diver's head whereby the diver can experience a virtual reality of diving in a user selectable location and with user selectable sea creatures”, as recited in the abstract.
	Furthermore, the prior art, [Martin; Kipling, US 10796541 B1], discloses:
“A virtual reality haptic feedback system to simulate a virtual reality experience for a user, the virtual reality haptic feedback system including a chamber to receive the user therein, a wearable haptic feedback device to be worn by the user to provide a haptic experience to at least a portion of a body of the user, and a movement system having a first portion connected to at least a portion of the chamber and removably connected to the wearable haptic feedback device at a second portion to move the wearable haptic feedback device in response to the simulation”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, "fixed with a system of at least one tension cable, so that the at least one tension cable system is capable of holding the physical body in a position of stable equilibrium with the possibility for rotation of the physical body around at least one axis passing near its center of mass, containing elements that determine the orientation of the physical body in space, as well as the magnitude and direction of the force acting on the physical body from the tension cable system", in combination with the other recited claim features.
	
Regarding claims 2-19:
	Claims 2-19 depend on claim 1 and are found allowable for at least the same reason as discussed above.

Regarding claim 20:
	The prior art, [Holland; David Ames, US 20100302233 A1], discloses:
“An underwater diving simulation system includes at least three surface electronics units defining a diving area in proximity to a desired dive location. Each surface electronics unit includes a microprocessor-controlled transceiver that receives x-y-z position data from an underwater acoustical transponder located on a diver who is located in the diving area. The system provides user selectable, variable underwater virtual reality data to the diver via a communication link. A plurality of sensors in proximity to the diver's head transmits real-time rate of change, horizontal and vertical position of the diver's head to a signal decoder located on at least one of the surface electronics units via said communication link. A pair of projectors and optical elements are typically provided, one for each of the diver's eyes on a diving mask. The virtual reality images are generated by a graphics-processing unit in real-time response to the position and orientation of the diver and the diver's head whereby the diver can experience a virtual reality of diving in a user selectable location and with user selectable sea creatures”, as recited in the abstract.
	Furthermore, the prior art, [Martin; Kipling, US 10796541 B1], discloses:
“A virtual reality haptic feedback system to simulate a virtual reality experience for a user, the virtual reality haptic feedback system including a chamber to receive the user therein, a wearable haptic feedback device to be worn by the user to provide a haptic experience to at least a portion of a body of the user, and a movement system having a first portion connected to at least a portion of the chamber and removably connected to the wearable haptic feedback device at a second portion to move the wearable haptic feedback device in response to the simulation”, as recited in the abstract.
	However, the prior art does not teach or suggest either singularly or in combination the claimed, " fixed in a position of stable equilibrium using a system of at least one tension cable comprising the steps of: determining the initial conditions of the environment in which the physical body is located;
determining vectors of the tension cables' tension forces; calculating of the vector of the force applied by the user; and using the calculated force to simulate the behavior of the virtual object ", in combination with the other recited claim features.

Regarding claims 21-24:
	Claims 21-24 depend on claim 20 and are found allowable for at least the same reason as discussed above.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

[Holland; David Ames, US 20100302233 A1] discloses:
“An underwater diving simulation system includes at least three surface electronics units defining a diving area in proximity to a desired dive location. Each surface electronics unit includes a microprocessor-controlled transceiver that receives x-y-z position data from an underwater acoustical transponder located on a diver who is located in the diving area. The system provides user selectable, variable underwater virtual reality data to the diver via a communication link. A plurality of sensors in proximity to the diver's head transmits real-time rate of change, horizontal and vertical position of the diver's head to a signal decoder located on at least one of the surface electronics units via said communication link. A pair of projectors and optical elements are typically provided, one for each of the diver's eyes on a diving mask. The virtual reality images are generated by a graphics-processing unit in real-time response to the position and orientation of the diver and the diver's head whereby the diver can experience a virtual reality of diving in a user selectable location and with user selectable sea creatures”, as recited in the abstract.
	
 [Martin; Kipling, US 10796541 B1] discloses:
“A virtual reality haptic feedback system to simulate a virtual reality experience for a user, the virtual reality haptic feedback system including a chamber to receive the user therein, a wearable haptic feedback device to be worn by the user to provide a haptic experience to at least a portion of a body of the user, and a movement system having a first portion connected to at least a portion of the chamber and removably connected to the wearable haptic feedback device at a second portion to move the wearable haptic feedback device in response to the simulation”, as recited in the abstract.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Koosha Sharifi-Tafreshi whose telephone number is (571)270-5897. The examiner can normally be reached Mon - Fri 8AM to 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on (571)272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KOOSHA SHARIFI-TAFRESHI/Primary Examiner, Art Unit 2623